Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 11 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. patent 10, 931, 365 and also over claims of U.S. patent 10, 624, 052. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations 1, 13 and 20 of the instant applications are similar to the claim 1,  of U.S. patent 10, 624, 052 and also claim 1 of U.S. patent 10, 931, 365. 
Claims 2-6 and 8 are similar to claims 5-10 of U.S. patent 10, 624, 052 even though the dependencies are different. Therefore, Claims 2-6, 8 are also rejected.
Claims 5-10 are similar to claims 5-10 of U.S. patent 10, 931, 365 even though the dependencies are different. Therefore, Claims 5-10 are also rejected.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 11, 12, 15, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buer et al. (hereinafter Buer) (2018/0006710) in view of Miehaels et al. (hereinafter Miehaels)( 2018/0241464) and Heyn et al. (hereinafter Heyn)(US 2020/0196263).
	Regarding claim 1, Buer teaches a method for satellite-based communications, the method comprising: 2determining a location of a user equipment(item 805 in Fig. 8); 
	3calculating an estimated distance between the user equipment and a 4communication satellite using the determined location of the user equipment and an estimated 5satellite location(P[0080; 0115], distance between the terminal and the satellite);	 6 
	11calculating, by the user equipment, an estimated timing offset using the calculated 12estimated distance(item 820 in Fig. 8); 
	transmitting, by the user equipment, to the communication satellite, an uplink data 14frame such that a timing of transmission of the uplink data frame is based on the calculated 15estimated timing offset(item 820 in Fig. 8; P[0116], satellite terminal may transmit a network entry signal, where the timing of the transmission is based on the determined signal timing offset); 
	receiving, by the user equipment, a timing advance (TA) command that comprises 17a TA value that indicates an amount of timing error due to the estimated distance being 18estimated(P[0117], terminal may receive communication parameters which includes timing information from the target satellite in in response to network entry signal from the terminal) ;
	 19adjusting, by the user equipment, the calculated estimated timing advance based 20on the received TA value to create a corrected TA value(P[0118], receiving a signal from the satellite that is used to adjust the signal timing offset (a correction signal timing offset))

	Buer did not teach specifically wherein the communication satellite is functioning as a distributed unit (DU) that performs 7one or more gNodeB functions on data received from the user equipment; 8a satellite gateway system is functioning as a centralized unit (CU) that 9communicates with the distributed unit and performs one or more additional gNodeB functions 10on data received from the user equipment via the communication satellite. However, Mieheals teaches in an analogous art the communication satellite is functioning as a distributed unit (DU) that performs 7one or more gNodeB functions on data received from the user equipment; 8a satellite gateway system is functioning as a centralized unit (CU) that 9communicates with the distributed unit and performs one or more additional gNodeB functions 10on data received from the user equipment via the communication satellite. the communication satellite is functioning as a distributed unit (DU) that performs 7one or more gNodeB functions on data received from the user equipment(Fig. 1, satellite 102 function as a distributed unit; Gateway 100 functioning as a centralized unit communicating with the satellite 102 and also receiving data item 105 from the user equipment item 106; P[0050], timing advance message issued to the UE by the satellite controller).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the communication satellite 8gateway system is functioning as a centralized unit (CU) that 9communicates with the distributed unit and performs one or more additional gNodeB functions 10on data received from the user equipment via the communication satellite in order to extend geographic coverage to under-served areas.
	  Buer in view of Michaels, did not teach specifically 1621transmitting, by the user equipment, to the communication satellite, data such that 22a timing of transmission of the data is based on the corrected TA value. However, Heyn teaches in an analogous art, the method 
1621transmitting, by the user equipment, to the communication satellite, data such that 22a timing of transmission of the data is based on the corrected TA value(P[0173], user equipments use TA value to communicate with the satellites).Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method of 13 21transmitting, by the user equipment, to the communication satellite, data such that 22a timing of transmission of the data is based on the corrected TA value in order to have efficient synchronization.
	
	Regarding claims 4 and 17, Buer/Micheals teaches the method of claim 1, wherein determining the location of the user 2equipment comprises using a global navigation satellite system (GNSS)(Buer: P[0016], GPS, GNSS; Micheals: P[0053]).  
	Regarding claim 5, Micheals teaches the 1method of claim 1, wherein the uplink data frame transmitted to the 2communication satellite comprises a physical random access channel (PRACH) preamble(P[0037], PRACH preamble).  
	 Regarding claims 6 and 14, Buer teaches the method/system, further comprising: 2determining, by the communication satellite, the amount of timing error due to the 3estimated distance being estimated; 4determining, by the communication satellite, the TA value based on the amount of 5timing error; and 6transmitting, by the communication satellite, the TA command that comprises the 7TA value to the user equipment via the communication satellite
(P[0115], timing offset is based on distance between the satellite terminal and the satellite; P[0116], satllite terminal may transmit the network entry signal to the satellite based on timing offset which is based on distance;  P[0118], receiving a correction signal from the satellite that is used to adjust the signal timing offset).  

	Regarding claims 11, 115, Michaels teaches the method/system, wherein the communication satellite functions as 2part of a 5G cellular network(P[0008], 5G network; also Heyn: P[0089], new radio).  
	Claims 12 and 20 are rejected for the same reason as set forth in claim 1.
Claims  2-3, 13, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buer et al. (hereinafter Buer) (2018/0006710) in view of Miehaels et al. (hereinafter Miehaels)(US 2018/0241464), Heyn et al. (hereinafter Heyn)(US 2020/0196263) and Liu et al. (hereinafter Liu)(CN 110324121).
	Regarding claim 2, 13, Buer in view of Micheals and Heyn teaches all the particulars of the claim except wherein the one or more gNodeB functions 2performed by the communication satellite functioning as the DU comprises medium access 3control (MAC) layer functionality, radio link control (RLC) layer functionality, or both. However, Liu teaches in an analogous art wherein the one or more gNodeB functions 2performed by the communication satellite functioning as the DU comprises medium access 3control (MAC) layer functionality, radio link control (RLC) layer functionality, or both (Example 3, gNB, eNB or NTN in satellite; MAC, RLC layer).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have the one or more gNodeB functions 2performed by the communication satellite functioning as the DU comprises medium access 3control (MAC) layer functionality, radio link control (RLC) layer functionality, or both in order to have improved improved link performance.
	Regarding claim 3, 16, Buer in view of Micheals and Heyn teaches all the particulars of the claim except wherein the one or more gNodeB functions 2 performed by the satellite gateway system functioning as the CU comprises packet data 18Attorney Docket No.: P2018-06-13.1 (1233901)3convergence protocol (PDCP) layer functionality, service data adaption protocol (SDAP) laver 4functionality, or both.  However, Liu teaches in an analogous art wherein the one or more gNodeB functions 2 performed by the satellite gateway system functioning as the CU comprises packet data 18Attorney Docket No.: P2018-06-13.1 (1233901)3convergence protocol (PDCP) layer functionality, service data adaption protocol (SDAP) laver 4functionality, or both (Example 3, gNB, eNB or NTN in satellite; PDCP, SDAP).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have the one or more gNodeB functions 2 performed by the satellite gateway system functioning as the CU comprises packet data 18Attorney Docket No.: P2018-06-13.1 (1233901)3convergence protocol (PDCP) layer functionality, service data adaption protocol (SDAP) laver 4functionality, or both.   in order to have improved improved link performance.

Claims 7-8, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buer et al. (hereinafter Buer) (2018/0006710) in view of Miehaels et al. (hereinafter Miehaels)(US 2018/0241464), Heyn et al. (hereinafter Heyn)(US 2020/0196263) and Wang et al. (hereinafter Wang)(US 2018/0352527).
1Regarding claim 7, Buer in view of Michaels and Heyn teaches all the particulars of the claim except the method wherein the TA value is twelve bits in length.  However, Wang teaches in an analogous art the method wherein the TA value is twelve bits in length (P[0119], 12bits for TA).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method wherein the TA value is twelve bits in length in order to have improved initial access.
	1Regarding claim 8, Miehaels teaches the method wherein the TA value has a defined maximum 2value of 3846 (P[0048]).
	 Claim 18 is a combination of claims 7 and 8 and therefore rejected for the same reason as set forth in claims 7 and 8.
 Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buer et al. (hereinafter Buer) (2018/0006710) in view of Miehaels et al. (hereinafter Miehaels)(US 2018/0241464), Heyn et al. (hereinafter Heyn)(US 2020/0196263) and Martin et al. (hereinafter Martin)(US 2004/0024791).
	1Regarding claim 9, Buer in view of Michaels and Heyn teaches all the particulars of the claim except the method wherein the TA value allows for a timing 2correction of no more than 2.5 ms. However, Martin teaches in an analogous art the method wherein the TA value allows for a timing 2correction of no more than 2.5 ms (P[0092], 2.5 ms for geosynchronous type).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method wherein the TA value allows for a timing 2correction of no more than 2.5 ms in order to have improved processing time for the node.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buer et al. (hereinafter Buer) (2018/0006710) in view of Miehaels et al. (hereinafter Miehaels)(US 2018/0241464), Heyn et al. (hereinafter Heyn)(US 2020/0196263) and Lane et al. (hereinafter Lane)(US 2006/0281476).
1Regarding claim 10, Buer in view of Miehaels and Heyn teaches all the particulars of the claim except the method wherein a maximum amount of error of the 2determined estimated distance permitted is 100 km. However, Lane teaches in an analogous art the method wherein a maximum amount of error of the 2determined estimated distance permitted is 100 km (P[0101]). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method wherein a maximum amount of error of the 2determined estimated distance permitted is 100 km in order to have improved timing synchronization.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buer et al. (hereinafter Buer) (2018/0006710) in view of Miehaels et al. (hereinafter Miehaels)(US 2018/0241464), Heyn et al. (hereinafter Heyn)(US 2020/0196263), Martin et al. (hereinafter Martin)(US 2004/0024791) and Lane et al. (hereinafter Lane)(US 2006/0281476).
	1Regarding claim 19, Buer in view of Micheals and Heyn teaches all the particulars of the claim except the method wherein the TA value allows for a timing 2correction of no more than 2.5 ms. However, Martin teaches in an analogous art the method wherein the TA value allows for a timing 2correction of no more than 2.5 ms (P[0092], 2.5 ms for geosynchronous type).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method wherein the TA value allows for a timing 2correction of no more than 2.5 ms in order to have improved processing time for the node.
Buer in view of Miehaels, Heyn and Martin teaches all the particulars of the claim except the method wherein a maximum amount of error of the 2determined estimated distance permitted is 100 km. However, Lane teaches in an analogous art the method wherein a maximum amount of error of the 2determined estimated distance permitted is 100 km (P[0101]). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method wherein a maximum amount of error of the 2determined estimated distance permitted is 100 km in order to have improved timing synchronization.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUTHUSWAMY GANAPATHY MANOHARAN whose telephone number is (571)272-5515. The examiner can normally be reached 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUTHUSWAMY G MANOHARAN/            Primary Examiner, Art Unit 2647